Citation Nr: 1514396	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, from May 2004 to September 2006, and from January 2010 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for diabetes mellitus, type 2.  

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that diabetes mellitus, type 2 manifested while he was on active duty.  He has submitted lay statements from fellow service members who corroborate his claims that he was told he had symptoms of diabetes while in service. 

The claims file includes a handwritten opinion dated in June 2013 stating that it is less likely as not that the Veteran's episodic "blacking out in service" represented the onset of diabetes.  He provided the rationale that "blacking out" was not a manifestation of high blood pressure but rather low blood sugar.

However, at his hearing, the Veteran indicated that he also experienced frequent urination.  The VA examiner did not consider this symptom.  In addition, the examiner did not address the Veteran's contentions that he was informed that he had symptoms of diabetes in service, and was instructed to request blood tests at discharge.  The Veteran's separation Reports of Medical Examination and History show that the Veteran requested blood testing at separation.

As such, on remand, the Veteran should be provided with a VA examination to determine whether the onset of his diabetes mellitus, type 2 was during service or within the first year following service.  The examiner must address the Veteran's contentions that he experienced frequent urination and that he was told that he had symptoms of diabetes mellitus, type 2 in service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether diabetes mellitus, type 2 is related to or was incurred in service.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2 was caused by, had its onset during, or is etiologically related to any incident of active duty.  The examiner must address the Veteran's contentions of lightheadedness and frequent urination, and the lay statements of record from his fellow service members corroborating his contentions that he was told while on active duty that he had symptoms of diabetes.
 
The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for diabetes mellitus, type 2 in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




